Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Rooyakkers et al. for the "COMMUNICATION NETWORK HOPPING ARCHITECTURE" filed 12/14/2021 has been examined.  This application is a continuation of 16/429,783, filed 06/03/2019 now U.S. Patent #11,201,837 which is a continuation of 15/586,410, filed 05/04/2017 now U.S. Patent #10,313,273 which is a continuation of 14/449,722, filed 08/01/2014 is now U.S. Patent #9,647,961 which claims Priority from Provisional Application 61940089, filed 02/14/2014.  The preliminary amendment filed 02/24/2022 has been entered and made of record.  Claims 22-41 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Objections
3.         Claims 22-41 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 22-25, 28-31, 34-38, 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen (US#7,433,302) in view of Hakala-Ranta et al. (US#2009/0116405). 
 	Regarding claims 22, 29, 35, the references disclose a system and apparatus for facilitating connecting network devices utilizing the multi-port Ethernet switch, in accordance with the essential features of the claim.  Allen (US#7,433,302) discloses a network device, comprising: a first/second multi-port switch configured to communicatively couple to a second network device via a first/second connection, the second connection redundant to the first connection (see Fig. 3; Col. 7; lines 31 plus: multi-port Ethernet switch using multi-port switching device 40A that have multiple ports for interconnecting data links on a data network), and an industrial control system component communicatively coupled to the first multi-port
switch and the second multi-port switch, the industrial control system component configured to
communicatively couple directly to the second network device via a third connection (see Fig. 2-3; Col. 4, lines 47 plus and Col. 7, lines 41 plus: to form Ethernet 10, network devices A to Z are interconnected using Cat 5 cables 20A to 20Z with multiple ports for interconnecting data links on a data network), the third connection redundant to the first connection and the second connection (Figs. 2-3; Col. 5, lines 38-58: a redundant loop can be formed in the Ethernet of Fig. 2 using the unused twisted wire pairs of the existing cables connecting the network devices).  It’s noted that, Data communication networks, such as local area networks and Ethernet, described by IEEE standard 802.3, is one of the most commonly used local area networking scheme and incorporates a variety of cabling schemes are well known in the art for use in interconnecting network devices to facilitate data communication between two or more network devices. 
	In the same field of endeavor, Hakala-Ranta et al. (US#2009/0116405) teaches in Fig. 4 a block diagram illustrated an integrated multi-port switch function arranged in a functional connection with the control and data acquisition device (4-2) and between an Intelligent Electronic Devices (IED) (4-8 . . . 4-16)(para [0009] and [0016] plus).
Regarding claims 23, 36, the reference further teaches wherein the first multi-port switch is configured to communicatively couple directly to the second multi-port switch (Allen: Fig. 2-3; Col. 4, lines 47 plus and Col. 7, lines 41 plus).
Regarding claims 24-25, 30-31, 37-38, the reference further teaches wherein the first multi-port switch is configured to communicatively couple with at least one of a data receiver or a data source (Allen: Figs. 2-3; Col. 4, lines 47 plus and Col. 7, lines 41 plus).
Regarding claims 28, 34, 41, the reference further teaches wherein the industrial control system component is at least one of a processing module, a power module, an input/output (I/O) module, a network interface, or a computer bus (Allen: Figs. 2-3; Col. 4, lines 47 plus and Col. 7, lines 41 plus).
One skilled in the art would have recognized the need for effectively and efficiently connecting network devices utilizing the multi-port Ethernet switch, and would have applied Hakala’ novel use of the automation data communications network within Ethernet networks into Allen’s teaching implementing redundancy in a daisy chain local area network between the network devices.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Hakala’s redundant automation data communications network into Allen’s Ethernet network implementing redundancy using a single category 5 cable with the motivation being to provide a system and apparatus for communication network hopping architecture.
Allowable Subject Matter
8.	Claims 26-27, 32-33, 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first/second multi-port switch is configured to communicatively couple to a third network device via a fourth/fifth connection, as specifically recited in the claims.

Double Patenting
10.    A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain : patent therefor ..." (Emphasis added). Thus, the term "same invention" in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

11.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Fongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

12.      Claims 22-41 of the present application Serial No. 17/550,460 (hereinafter Application ‘460) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,201,837 (hereinafter patent ‘837), claims 1-16 of U.S. Patent No. 10,313,273 (hereinafter patent ‘273) and claims 1-18 of U.S. Patent No. 9,647,961 (hereinafter patent ‘961) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-9 of patent ‘837, claims 1-16 of patent ‘273 and claims 1-18 of patent ‘961 are equivalent to the combination from pending claims 22-41 of Application ‘460 for facilitating connecting network devices utilizing multi-port Ethernet switches.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Snide (US#2007/0025240) is cited to show the bypass switch for an Ethernet device and method of bypassing devices in an Ethernet network
The Woodruff (US#8,964,772) is cited to show the method for implementing a multi-chip module with a high rate interface.
The Zhang et al. (US#2013/0114400) is cited to show the Ethernet loop locating method switching device and system.
The Kleineberg et al. (US#9,191,273) show the parallel operation of RSTP and MRP and segmentation coupling.	
The Specht (US#6,414,958) is cited to show the four-port secure Ethernet VLAN switch supporting SNMP and RMON.
The Kleineberg et al. (US#8,817,611) show the parallel operatyion of RSTP and MRP and segmentation/coupling.
The Ditzel,III (US#2014/0185427) show the dual ring switch for RSTP networks.
The Devanagondi et al. (US#7,289,537) show the single chip multi-port Ethernet switch.
The Koestner et al. (US#7,385,919) is cited to show local/Ethernet network having redundancy properties and coupling device for such a network.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chirag Shah, can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/28/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477